Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Non-Final Rejection 

 The Status of Claims:
Claims 27-31 are pending. 
Claims 27-31 are rejected. 

DETAILED ACTION
1. 	Claims 27-31 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/CN2017/099956 08/31/2017.

    Drawings
3.         The drawings filed on 2/18/2020 are accepted by the examiner. 
        IDS
4.          None..



Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 27 recites the broad recitation” a plant extract containing cannabidiol”; and the claim also recites “  preferably, a cannabis extract containing cannabidiol ‘, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner recommends to put the  narrowed limitation to its dependent claim .
In the present instance, claim 27 recites the broad recitation” a cannabis extract containing cannabidiol”; and the claim also recites “ preferably, an industrial cannabis extract containing cannabidiol, ;which is the narrower statement of the range/limitation. . 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27-31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating  a specific disease, does not reasonably provide enablement for preventing  any diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any diseases.  The only established prophylactics are vaccines not the *** compounds such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop .
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before preventing influenza occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The paragraphs (0077, 0115, 0164 and 0169 mention the phrase” preventing influenza”  which  Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical preventing influenza medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become preventing influenza before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in preventing influenza diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of *** diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent influenza generally.  That is, the skill is so low that no compound effective generally against influenza disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases. Examiner suggests deletion of the word “preventing” from the claim 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al (US 20160199327A1)) in view of Garik (Influenza, Wikipedia,, January  2016, p.1-19).

Applicant claims the followings: 
27. (Original) A method of treating or preventing influenza or relieving an influenza symptom, comprising a step of administering an effective amount of a product selected from any one of (1) to (3) below to a subject in need: (1) cannabidiol or a pharmaceutically acceptable salt or ester thereof; (2) a plant extract containing cannabidiol; preferably, a cannabis extract containing cannabidiol; preferably, an industrial cannabis extract containing cannabidiol; and (3) a pharmaceutical composition, containing an effective amount of cannabidiol or a pharmaceutically acceptable salt or ester thereof, and one or more pharmaceutically acceptable auxiliary materials.  
28. (Previously Presented) The method according to claim 27, wherein the influenza is caused by one or more influenza viruses selected from influenza A virus, influenza B virus, and influenza C virus.  
29. (Previously Presented) The method according to claim 27, wherein the subject is a mammal or a bird  
30. (Original) The method according to claim 27, wherein the influenza symptom is at least one selected from the following symptoms caused by influenza: fever, cough, headache, muscle pains, and diarrhea.  
31. (Previously Presented) The method according to claim 27, wherein the pharmaceutical composition further comprises an effective amount of one or more Page 2 of 5Appl. No.: 16/639,858PATENT Amdt. dated February 24, 2022 Reply to Restriction Requirements of December 29, 2021 ingredients 


Determination of the scope and content of the prior art
Bannister et al discloses pharmaceutical compositions, methods of preparing such pharmaceutical compositions, and methods and uses of treating a chronic inflammation and/or an inflammatory disease in an individual using such pharmaceutical compositions. (see abstract)
Furthermore, Bannister et al teaches that a therapeutic compound disclosed may be a Cannabidiol. (see page 8 , a pargraph#0071) as in claim 27 (in part) 
In another embodiment, a chronic inflammation comprises an infection. An infectious organism can escape the confines of the immediate tissue via the circulatory system or lymphatic system, where it may spread to other parts of the body. If an organism is not contained by the actions of acute inflammation it may gain access to the lymphatic system via nearby lymph vessels. An infection of the lymph vessels is known as lymphangitis, and infection of a lymph node is known as lymphadenitis. A pathogen can gain access to the bloodstream through lymphatic drainage into the circulatory system. Infections include, without limitation, bacterial cystitis, bacterial encephalitis, pandemic influenza, viral encephalitis, and viral hepatitis (A, B and C).
(see page 24 , a paragraph#0175). Also, a composition or compound is administered to an individual. An individual is typically a human being  as in claim 29 (see page 24 , a paragraph#0180)
The method or use according to embodiment 83 or 109, wherein the infection is a bacterial cystitis, a bacterial encephalitis, a pandemic influenza as in claim 27 (in part) , a viral encephalitis, a viral hepatitis A, a viral hepatitis B, or a viral hepatitis C.
(see page 34, a paragraph#0304)

The current invention, however, differs from the prior art in that the claimed  method of treating influenza viruses selected from influenza A virus, influenza B virus, and influenza C virus, and  one of the symptoms caused by influenza selected from fever, cough, headache, muscle pains, and diarrhea and  an additional ingredients selected from   an inosine monophosphate dehydrogenase inhibitor, an interferon inducer, an M2 ion channel protein inhibitor and a neuraminidase inhibitor are unspecified  in the prior art 

Garik describes that influenza, commonly known as "the flu", is an infectious disease caused by an influenza virus. Symptoms can be mild to severe. The most common symptoms include: a high fever, runny nose, sore throat, muscle pains, headache, coughing, and feeling tired. These symptoms typically begin two days after exposure to the virus and most last less than a week. The cough, however, may last for more than two weeks. In children, there may be nausea and vomiting, but these are not common in adults. Nausea and vomiting occur more commonly in the unrelated infection gastroenteritis, which is sometimes inaccurately referred to as "stomach flu" or "24-hour flu". Complications of influenza may include viral pneumonia, secondary bacterial pneumonia, sinus infections, and worsening of previous health problems such as asthma or heart failure (see page 1 the first paragraph) 
Furthermore, three types of influenza viruses affect people, called Type A, Type B, and Type C Usually, the virus is spread through the air from coughs or sneezes. This is believed to occur mostly over relatively short distances. see page 1 the second paragraph).
 Regarding antivirals, the two classes of antiviral drugs used against influenza are neuraminidase inhibitors (oseltamivir and zanamivir) and M2 protein inhibitors (adamantane derivatives). (see page 5 the last paragraph).

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied Bannister et al art is that the Bannister et al does not expressly teach  the claimed  method of treating influenza viruses selected from influenza A virus, influenza B virus, and influenza C virus, and  one of the symptoms caused by influenza selected from fever, cough, headache, muscle pains, and diarrhea and  an additional ingredients selected from   an inosine monophosphate dehydrogenase inhibitor, an interferon inducer, an M2 ion channel protein inhibitor and a neuraminidase inhibitor
The deficiencies of the Bannister et al are cured by the Garik
 does not expressly teach the claimed method of treating influenza by using 
cannabidiol. The deficiency of the Garik is cured by the Bannister et al.
 
Resolving the level of ordinary skill in the pertinent art.
Regarding the Claims 28, 30-31,  with respect to the lack of disclosing method of treating influenza viruses selected from influenza A virus, influenza B virus, and influenza C virus, and  one of the symptoms caused by influenza selected from fever, cough, headache, muscle pains, and diarrhea and  an additional ingredients selected from    an M2 ion channel protein inhibitor and a neuraminidase inhibitor
, the Bannister et al prior art is silent about them. However, Garik does teach that the most common symptoms include: a high fever, runny nose, sore throat, muscle pains, headache, coughing, and feeling tired(see page 1 the first paragraph)  . Also, it does point out that there are 3 types of influenza viruses affect people, called Type A, Type B, and Type C(see page 1 the second paragraph). Furthermore, Garik does mention that the two classes of antiviral drugs used against influenza are neuraminidase inhibitors and M2 protein inhibitors(see page 5 the last paragraph). Thus, these are very relevant to the claimed invention.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bannister expressly discloses the method of treating the inflammatory disease, such as a pandemic influenza (see page 34, a paragraph#0304) by using a therapeutic a Cannabidiol. (see page 8 , a pargraph#0071),;similarly, Garik does teach that the most common symptoms of influenza including: a high fever, runny nose, sore throat, muscle pains, headache, coughing, and feeling tired(see page 1 the first paragraph)  . Also, it does point out that there are 3 types of influenza viruses affect people, called Type A, Type B, and Type C(see page 1 the second paragraph).
Both prior art are commonly related to each other with respect to the treatment of influenza; furthermore, Garik does offer guidance that  neuraminidase inhibitors and M2 protein inhibitors are useful as antiviral influenza drugs (see page 5 the last paragraph).
So, if the skilled artisan in the art had desired to develop  more efficient tantiviral influenza drug, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Garik’s use of neuraminidase inhibitors and M2 protein inhibitors into the Bannister treatment-method. This is because the skilled artisan in the art would expect their  combined methods to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 27-31 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/12/2022